IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46204

STATE OF IDAHO,                                )
                                               )   Filed: February 1, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
SHENTASHA LYNN BYBEE,                          )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. Eric Wildman, District Judge.

       Judgment of conviction and concurrent unified sentences of fifteen years with five
       years determinate for two counts of vehicular manslaughter and one count of
       aggravated driving under the influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenevieve C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Shentasha Lynn Bybee pled guilty to two counts of vehicular manslaughter, Idaho
Code § 18-4006(3)(b), and one count of aggravated driving under the influence, I.C. § 18-8006.
In exchange for her guilty plea, additional charges were dismissed. The district court imposed
concurrent unified sentences of fifteen years with five years determinate.      Bybee appeals,
contending that her sentences are excessive.
       Although Bybee agreed with the State’s recommendation at the time of sentencing and
received the recommended sentences, Bybee asserts that the district court erred in imposing

                                               1
excessive sentences. The doctrine of invited error applies to estop a party from asserting an error
when his or her own conduct induces the commission of the error. State v. Atkinson, 124 Idaho
816, 819, 864 P.2d 654, 657 (Ct. App. 1993). One may not complain of errors one has consented
to or acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee,
131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short, invited errors are not
reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine
applies to sentencing decisions as well as rulings made during trial. State v. Griffith, 110 Idaho
613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, because Bybee received the sentences she requested, she may not complain
that the district court abused its discretion. Accordingly, Bybee’s judgment of conviction and
sentences are affirmed.




                                                 2